Exhibit 5.3 [Letterhead of Fried, Frank, Harris, Shriver & Jacobson LLP] March 1, 2012 Royal Caribbean Cruises Ltd. 1050 Caribbean Way Miami, Florida 33132 Ladies and Gentlemen: We are acting as special counsel to Royal Caribbean Cruises Ltd., a Liberian corporation (the “Company”), in connection with the Registration Statement on Form S-3, as may be amended from time to time (the “Registration Statement”), under the Securities Act of 1933, as amended (the “Securities Act”), with respect to the contemplated issuance by the Company from time to time, as set forth in the prospectus contained in the Registration Statement (the “Prospectus”) and as may be set forth in one or more supplements to the Prospectus (each, a “Prospectus Supplement”) by the Company, of (i) one or more series of senior debt securities (the “Debt Securities”), which may be senior notes or debentures, or other senior evidences of indebtedness, and which may include terms permitting or requiring holders to convert or exchange their debt securities for common stock, preferred stock or other securities, (ii) shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”), and/or (iii) shares of the Company’s preferred stock, par value $0.01 per share (the “Preferred Stock”), which may include terms permitting or requiring holders to convert or exchange their Preferred Stock for Common Stock or other securities. With your permission, all assumptions and statements of reliance herein have been made without any independent investigation or verification on our part, and we express no opinion with respect to the subject matter or accuracy of such assumptions or items relied upon. The Debt Securities may be issued pursuant to an indenture, dated July31, 2006, between the Company and The Bank of New York Trust Company, N.A., as trustee (the “Trustee”) (as may be amended or supplemented from time to time, the “Indenture”), which has been filed as Exhibit 4.1 to the Company’s Registration Statement on Form S-3, dated March 23, 2009 (File No. 333-158161), and incorporated by reference into the Registration Statement. In connection with this opinion, we have (i) investigated such questions of law, (ii) examined originals or certified, conformed, facsimile, electronic or reproduction copies of such agreements, instruments, documents and records of the Company, such certificates of public officials and such other documents, and (iii) received such information from officers and Royal Caribbean Cruises Ltd.
